Title: To Thomas Jefferson from Isaac Zane, 2 July 1784
From: Zane, Isaac
To: Jefferson, Thomas



My dear sir
Richmond July. 2d. 1784

I was in hopes of meeting you at this session as we were informed of the adjournment of Congress but not of your embassy till I arrived at this place. Your letter of November did [not] reach my hands untill the 6th of Jany. after which it was almost impossible to travel till Spring or you should have what is now inclosed much sooner. Mr. de la Bord was in the Cave with me and I have procured the large pillar of concretion which lay therein for him. It is in readiness to forward to France at his request.
As you have been suddenly called away it is probable that many productions of this Country would be pleasing to you at the intended place of destination and which you could not acquire on so short Notice, I hope my future attention to what I shall conceive will tend to your desires or felicity will convince you I am to you & yours, your very respectful & Affectionate friend,

Isaac Zane

